The petition alleges misconduct by the respondent in connection with a mortgage loan. While the record before us fails to support all the allegations of the petition, there is clear proof of conduct by the respondent showing a disregard of those obligations imposed upon a member of the bar which require him frankly to disclose, to those seeking his advice upon such an investment, all information within his knowledge bearing upon the merits of the transaction. For his misconduct in the matter which this proceeding brings to our attention the respondent is censured.